DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed March 10, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 1-4, 6, 8, 12-16, 18-20 and 28-30 are currently pending. 
Claims 13-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 15, 2021.

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 recites the limitation “wherein the amplifying is performed with a PCR…using an amplicon according to SEQ ID NO: 3”.  Here is it unclear how SEQ ID NO: 3 (a genomic sequence) can be used amplify bisulfite treated DNA.  Clarification is requested. 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 12, 19, 20, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dietrich (WO 2017/198617 Filed May 15, 2017 with priority back to DE 10 2016 005 947.8 Filed May 16, 2016).  It is noted that US 2019/0249258 which is the 371 of WO .
Regarding Claim 1 Dietrich teaches a method comprising: A) providing DNA from cells; B) converting at least part of the cytosines contained in the DNA into uracil; C) analyzing the DNA methylation of a immunoregulatory gene within the DNA obtained from step B) (para 0069). Dietrich teaches that the conversion of the DNA in step B) can be carried out with bisulfite (para 0072). Dietrich teaches that the DNA methylation analysis may include determining the presence, absence or level of methylation of at least one CpG dinucleotide contained in the immunoregulatory gene. It is also possible to analyze several CpG dinucleotides of the immunoregulatory gene. These dinucleotides can also be distributed over different parts of the immunoregulatory gene to be investigated (para 0074). Dietrich teaches that in one embodiment, determination of the DNA methylation of the immunoregulatory gene in step C) is carried out by first performing PCR which is designed to amplify a portion of the converted DNA comprising at least one CpG dinucleotide to be analyzed. Subsequently, at least part of the amplificate is preferably sequenced, e.g. by Sanger sequencing, pyrosequencing, mass spectrometric sequencing or second or third generation sequencing, also known as Massive Parallel Sequencing, Next Generation Sequencing (NGS) or nanopore sequencing (para 0075). Dietrich further teaches that the immunoregulatory gene is PDCD1 (para 0089-0090). Dietrich teaches that a preferred areas for the DNA methylation analysis of PDCD1 is the promoter (2:241856912-241861429, SEQ ID NO: 29) (para 0090).  SEQ ID NO: 29 comprises both of SEQ ID NO: 2 and SEQ ID NO: 4 of the instant claims (see alignments below). Dietrich further provides an example of determination of the prognosis of a patient with prostate cancer after radical ectomy using DNA methylation analysis of the immunoregulatory gene PDCD1 


Alignment of SEQ ID NO: 2 and SEQ ID NO: 29

    PNG
    media_image1.png
    432
    691
    media_image1.png
    Greyscale


Alignment of SEQ ID NO: 4 and SEQ ID NO: 29

    PNG
    media_image2.png
    313
    677
    media_image2.png
    Greyscale


Regarding Claim 3 Dietrich teaches that a preferred areas for the DNA methylation analysis of PDCD1 is the promoter (2:241856912-241861429, SEQ ID NO: 29) (para 0090).  SEQ ID NO: 29 comprises both of SEQ ID NO: 2 and SEQ ID NO: 4 of the instant claims (see alignments above).  It is a property of SEQ ID NO: 29 that it comprises the CpG positions 27, 47, 82, 136, 194, 197, 249, 285, 290, 303, 336, 354, and 369 in SEQ ID NO: 2 and CpG positions 35, 56, 74, 104, 118, 130, 150, 182, 196, and 212 in amplicon 1878 according to SEQ ID NO: 4. 

Regarding Claim 4 Dietrich teaches that in one embodiment, determination of the DNA methylation of the immunoregulatory gene in step C) is carried out by first performing PCR which is designed to amplify a portion of the converted DNA comprising at least one CpG dinucleotide to be analyzed. Subsequently, at least part of the amplificate is preferably sequenced, e.g. by Sanger sequencing, pyrosequencing, mass spectrometric sequencing or second or third generation sequencing, also known as Massive Parallel Sequencing, Next Generation Sequencing (NGS) or nanopore sequencing (para 0075). Thus Dietrich teaches a method wherein the bisulfite convertible cytosine is detected by a sequencing method which is considered to be an “other method” that relies on detection of amplified DNA.
Regarding Claim 6 Dietrich teaches that the DNA to be analyzed in step A) can originate from different sources, for example from cells of the malignant disease or infiltrating T 
Regarding Claim 8 Dietrich teaches a method wherein “if necessary, the DNA may be purified after conversion in step B) and before determining DNA methylation in step C) (para 0073).  Thus Dietrich teaches a method without a step of purifying the cells (since the purification is only performed when necessary).  
Regarding Claim 12 Dietrich teaches a method wherein the patient has cancer (para 0082). 
Regarding Claim 19 Dietrich teaches that a preferred areas for the DNA methylation analysis of PDCD1 is the area encoding the transcripts (2:241849881-241858908, SEQ ID NO: 17) (para 0090).  SEQ ID NO: 17 comprises SEQ ID NO: 3 of the instant claims (see alignment below).  It is a property of SEQ ID NO: 17 that it comprises the CpG positions 60, 75, 86, 114, 138, 142, 171, 184, 210, 217, and 241 in SEQ ID NO: 3.
Alignment of SEQ ID NO: 3 and SEQ ID NO: 17

    PNG
    media_image3.png
    314
    684
    media_image3.png
    Greyscale

Regarding Claim 20 Dietrich teaches that the DNA can also be obtained from non-preserved (fresh) cells, tissues and bodily fluids, as well as from fixed cells, tissues and bodily fluids (para 0070). Thus Dietrich teaches a method of using non-trypsinized tissue. 
Regarding Claim 28 Dietrich teaches that a preferred areas for the DNA methylation analysis of PDCD1 is the promoter (2:241856912-241861429, SEQ ID NO: 29) (para 0090).  SEQ ID NO: 29 comprises both of SEQ ID NO: 2 and SEQ ID NO: 4 of the instant claims (see alignments above).  It is a property of SEQ ID NO: 29 that it comprises the CpG positions 27, 47, 82, 136, 194, 197, 249, 285, 290, 303, in SEQ ID NO: 2 and CpG positions 56, 74, 104, 118, 130, 150, 182, 196, and 212 in amplicon 1878 according to SEQ ID NO: 4. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich (WO 2017/198617 Filed May 15, 2017 with priority back to DE 10 2016 005 947.8 Filed May 16, .
The teachings of Dietrich are presented above. Dietrich further teaches a kit for carrying out the method.  The kit comprises at least one pair of oligonucleotides for the DNA methylation analysis, said pair of oligonucleotides being designed to hybridize to a sequence of the immunoregulatory gene after cytosines contained in the DNA have been converted to uracil (para 0128). Thus Dietrich teaches a method performed using a kit comprising materials for detecting bisulfite convertible cytosines at CpG positions in regions comprising SEQ ID NOs: 2, 3, and 4.
Dietrich does not teach a kit further comprising a bisulfite reagent.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dietrich by using a kit further comprising a bisulfite reagent.   As discussed above Dietrich teaches a kit comprising oligonucleotide that hybridize to DNA that has been treated with bisulfite reagents (these are the reagents that  convert cytosine to uracil).  It would have been prima facie obvious to one of ordinary skill in the art to have included bisulfite in a kit with the oligonucleotides for the expected benefits of convenience for practioners of the art wishing to detect methylation. 


. 

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 102. The Applicants argue that Dietrich fails to disclose amplifying a region of the PDCD1 gene corresponding to a genomic region according to SEQ ID NO: 2, 3, or 4 with sufficient specificity. They argue that Dietrich’s SEQ ID NO: 29 is a 4518 base pair long sequence of a promoter region and SEQ ID NO: 17 is a 9028 base pair long sequence. On the other hand, SEQ ID NOs: 2, 3, and 4 of the present application are 418, 250, and 264 base pairs long, respectively. Dietrich does not point to Applicant’s SEQ ID NO: 2 (a 418 base pair long sequence), SEQ ID NO: 4 (a 250 base pair long sequence), or SEQ ID NO: 3 (a 264 base pair long sequence) with sufficient specificity. 
	This argument has been fully considered but is not persuasive.  The claims require “amplifying a region of the PDCD1 gene corresponding to a genomic region according to SEQ ID NO: 2, 3, or 4”.  Here the nucleic acids have been claimed using “open” language.  The claims encompass nucleic acids that comprise the full length of SEQ ID NOs: 2, 3, or 4, with or without additional nucleotides at either or both ends. Because Dietrich discloses nucleic acids that fully comprise SEQ ID NOs: 2, 3, or 4  Dietrich anticipates this limitation.  The rejection would be withdrawn if the language was changed to “closed” i.e., amplifying a region of the PCD1 gene corresponding to the genomic region consisting of SEQ ID NOs: 2, 3, or 4. 
	Further Applicants argue that they have shown that a genomic region according to SEQ ID NO: 2, 3, or 4 isolated from cells other than PD1+ TFH cells, will not contain a bisulfite 
	This argument has been fully considered but it not persuasive.  Applicants argument is misleading because they have not in fact shown that only PD1+ TFH cells have convertible cytosines in these regions.  There are over 200 different cell types in the human body and the specification only provides analysis of 8 types.  As discussed in the prior Office Action the specification was not enabled for a method of distinguishing between PD1+ TFH cells and any other cell type based on the methylation status of these regions. The rejection is maintained. 

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634